Simmons, C. J.
Where exception is taken to a judgment overruling a certiorari from a justice’s court in a case in which the decision of that court turned on the question of the priority of certain contesting liens, and the record fails to show the dates of the liens, the dates being material, this court must affirm the judgment, since it can not be determined whether the decision in the justice’s court was erroneous or correct, or whether the error, if any was committed, was material or injured the plaintiff in error.

Judgment affirmed.


All the Justices concur.